DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Summary
Applicant’s amendment and response filed on June 02, 2021 are acknowledged.
Claim 39 is been amended. New claims 62-63 are added. Claim 58 is canceled. 
     The status of claims 
Claims 1-38, 40-48 and  58 were canceled 
Claims 39, 49-57 and 61-63 are pending. 
Claim Rejections - 35 USC § 101
The rejection of Claims 39, 52, 53, 54 under 35 U.S.C. 101 because the claimed invention is directed to a human immunodeficiency virus (HIV) particle without significantly more has been removed necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 102
The rejection of Claims 39, 49-52, 55-59, and 60 under 35 U.S.C. 102(a)(1) as being anticipated by Grover et al. (Journal of Virology, 2015, Vol. 2015, Vol. 89, Vol. 1, pp. 454-467) as evidenced by Chukkapolli et al. (Journal of Virology, 2008, Vol. 82(5). Pp. 2405-2417) has been withdrawn necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 112
The rejection of Claims 58, 59, 61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been removed necessitated by Applicants’ amendment. 
Conclusion
Claims 39, 49-57, 59-60 and 61-63 are allowed. 
   Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed HIV is not a natural Vpu mutation. This is a made by an artificial mutation but not a naturally mutation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648